DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO2014/129626A1 IDS) in view of Schmitt et al. (US 2010/0051319A1) (hereafter Schmitt).
With respect to claim 1, Sato teaches a process for producing an electronic subassembly by low-temperature pressure sintering, comprising the following steps: arranging an electronic component on a circuit carrier having a conductor track, connecting the electronic component to the circuit carrier by the low-temperature pressure sintering of a joining material which connects the electronic component to the circuit carrier, where to avoid the oxidation of the electronic component or of the conductor track, the low-temperature pressure sintering is carried out in a closable sintering chamber comprising a low-oxygen (paragraphs 18, 37, 60 and 
With respect to claim 1, Sato does not teach an atmosphere having a relative oxygen content of 0.005 to 0.3%; however, Schmitt teaches sintering with a relative oxygen content of 0.005 to 0.3% (paragraph 20).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the oxygen content of Schmitt in the process of Sato in order to prevent oxidation.
With respect to claim 2, Schmitt teaches wherein the low-oxygen atmosphere has a relative oxygen content of 0.05 to 0.25% (paragraph 20).
With respect to claims 3 and 16, Schmitt teaches wherein the low-oxygen atmosphere has a relative oxygen content of 0.05 to 0.15% (paragraph 20).
With respect to claim 4 and 17-18, Sato teaches wherein the sintering chamber is closed in a gastight manner (figure 4; and paragraphs 60, 65, 71, 94, 103, 104, and 110).  The pressures described by Sato would intrinsically require a gas tight chamber.
With respect to claims 5 and 19-20, Sato teaches wherein the low-oxygen atmosphere comprises nitrogen (N), carbon dioxide (CO.sub.2), a noble gas or a mixture of the aforementioned gases (paragraph 60).
With respect to claim 8, Sato teaches wherein the joining material is silver (Ag) (paragraphs 11, 30, 52, and 63; and claim 6).
With respect to claim 9, Sato teaches wherein the sintering temperature lies between 230.degree. C. and 300.degree. C (paragraphs 71, 103, and 110).
With respect to claim 10, Sato teaches wherein the sintering pressure is between 20 MPa and 40 MPa (paragraphs 41, 45, and 104).
.

Claims 1-5, 8-10, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO2014/129626A1 IDS) in view of Taniguchi et al. (JP-2006-352080A) (hereafter Taniguchi).
With respect to claim 1, Sato teaches a process for producing an electronic subassembly by low-temperature pressure sintering, comprising the following steps: arranging an electronic component on a circuit carrier having a conductor track, connecting the electronic component to the circuit carrier by the low-temperature pressure sintering of a joining material which connects the electronic component to the circuit carrier, where to avoid the oxidation of the electronic component or of the conductor track, the low-temperature pressure sintering is carried out in a closable sintering chamber comprising a low-oxygen (paragraphs 18, 37, 60 and 71); and wherein after the sintering chamber is closed, and the low oxygen atmosphere is initially established, a period of time elapses between when the low oxygen atmosphere is initially established and before the sintering is initiated to allow for the equilibration of materials within the chamber with the low oxygen atmosphere (figure 4; and paragraphs 60 and 65).. 
With respect to claim 1, Sato does not teach an atmosphere having a relative oxygen content of 0.005 to 0.3%; however, Taniguchi teaches sintering with a relative oxygen content of 0.005 to 0.3% (paragraphs 38, 47, 74-75, 88, and 128).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the oxygen content of Taniguchi in the process of Sato in order to prevent oxidation.
With respect to claim 2, Taniguchi teaches wherein the low-oxygen atmosphere has a relative oxygen content of 0.05 to 0.25% (paragraphs 38, 47, 74-75, 88, and 128).
With respect to claim 3, Taniguchi teaches wherein the low-oxygen atmosphere has a relative oxygen content of 0.05 to 0.15% (paragraphs 38, 47, 74-75, 88, and 128).

With respect to claim 5, Sato teaches wherein the low-oxygen atmosphere comprises nitrogen (N), carbon dioxide (CO.sub.2), a noble gas or a mixture of the aforementioned gases (paragraph 60).
With respect to claim 8, Sato teaches wherein the joining material is silver (Ag) (paragraphs 11, 30, 52, and 63; and claim 6).
With respect to claim 9, Sato teaches wherein the sintering temperature lies between 230.degree. C. and 300.degree. C (paragraphs 71, 103, and 110).
With respect to claim 10, Sato teaches wherein the sintering pressure is between 20 MPa and 40 MPa (paragraphs 41, 45, and 104).
With respect to claim 21-22, Sato heats within the range of 240 and 280.degree. C and 250.degree. C on the way up to 300.degree. C (paragraphs 71, 103, and 110).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato and Schmitt or Taniguchi as applied to claim 1 above, and further in view of Nagata et al. (US 2013/0271248A1) (hereafter Nagata).
With respect to claim 6, Sato or Taniguchi do not teach wherein the electronic subassembly is sparged or evaporation-coated with a reducing agent after the low-temperature pressure sintering; however, Nagata teaches evaporation-coating with a reducing agent after the low-temperature pressure sintering (paragraph 22).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the reducing agent process of Nagata in the collective process of Sato and Schmitt or Taniguchi in order to reduce any oxides after the sintering process.
Claims 7 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, Schmitt or Taniguchi, and Nagata as applied to claims 1, 6 and 28 above, and further in view of Suh et al. (US 2008/0073776A1) (hereafter Suh).
With respect to claims 7 and 29, Sato, Schmitt or Taniguchi, and Nagata do not teach wherein the reducing agent is methanoic acid (CH.sub.2O.sub.2); however, Suh teaches using methanoic acid as a reducing agent (paragraph 26).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the methanoic acid reducing agent of Suh in the in the collective process of Sato, Schmitt or Taniguchi, and Nagata in order to increase pressure and improve productivity. 

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato and Schmitt or Taniguchi as applied to claims 1 and 10 above, and further in view of Kock et al. (US 2012/0037688A1) (hereafter Kock).
With respect to claim 23-24, Sato, Schmitt or Taniguchi do not teach the sintering pressure is between 25 MPa to 35 MPa, and 30 MPa; however, Kock teaches low-temperature sintering at 30 MPa (paragraphs 4 and 11).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the pressure of Kock in the in the collective process of Sato and Schmitt or Taniguchi in order to optimize the sintering time without damaging the components.

Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato and Schmitt or Taniguchi as applied to claim 1 above, and further in view of Atkinson (GB-1459475).
With respect to claims 25-27, Sato, Schmitt or Taniguchi do not teach the period is between 0.5 minutes and 20 minutes, between 1 minute and 10 minutes, and between 3 minutes and 5 minutes.  However, Atkinson teaches evacuating in an enclosure for a time 
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the evacuation of oxygen as taught by Atkinson in the in the collective process of Sato and Schmitt or Taniguchi in order to prevent oxidation and/or contamination during the bonding process.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO2014/129626A1 IDS) in view of Schmitt et al. (US 2010/0051319A1) (hereafter Schmitt) and Nagata et al. (US 2013/0271248A1) (hereafter Nagata).
With respect to claim 28, Sato teaches a process for producing an electronic subassembly by low-temperature pressure sintering, comprising the following steps: arranging an electronic component on a circuit carrier having a conductor track, connecting the electronic component to the circuit carrier by the low-temperature pressure sintering of a joining material which connects the electronic component to the circuit carrier, thereby producing the electronic subassembly, where to avoid the oxidation of the electronic component or of the conductor track, the low-temperature pressure sintering is carried out in a closable sintering chamber comprising a low-oxygen (paragraphs 18, 37, 60 and 71); and cooling the electronic 
With respect to claim 28, Sato does not teach an atmosphere having a relative oxygen content of 0.005 to 0.3%; however, Schmitt teaches sintering with a relative oxygen content of 0.005 to 0.3% (paragraph 20).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the oxygen content of Schmitt in the process of Sato in order to prevent oxidation.
With respect to claim 28, Sato and Schmitt do not teach sparging or evaporation-coating the electronic subassembly with a reducing agent; and wherein the sparging or evaporation-coating is carried out after the connecting of the electronic component to the circuit carrier by the low-temperature pressure sintering and before the cooling.  However, Nagata teaches sparging or evaporation-coating with a reducing agent (paragraph 22); and wherein the sparging or evaporation-coating is carried out after sintering and before the cooling (paragraphs 19-22).  Since the heat treatment of Nagata is performed at a temperature equal to the sintering temperature, the heat treatment of Nagata can reasonably be considered an extension of the sintering process.  
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the reducing agent process of Nagata in the collective process of Sato and Schmitt in order to reduce any oxides after the sintering process.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO2014/129626A1 IDS) in view of Taniguchi et al. (JP-2006-352080A) (hereafter Taniguchi) and Nagata et al. (US 2013/0271248A1) (hereafter Nagata).  
With respect to claim 28, Sato teaches a process for producing an electronic subassembly by low-temperature pressure sintering, comprising the following steps: arranging an electronic component on a circuit carrier having a conductor track, connecting the electronic 
With respect to claim 28, Sato does not teach an atmosphere having a relative oxygen content of 0.005 to 0.3%; however, however, Taniguchi teaches sintering with a relative oxygen content of 0.005 to 0.3% (paragraphs 38, 47, 74-75, 88, and 128).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the oxygen content of Taniguchi in the process of Sato in order to prevent oxidation.
With respect to claim 28, Sato and Taniguchi do not teach sparging or evaporation-coating the electronic subassembly with a reducing agent; and wherein the sparging or evaporation-coating is carried out after the connecting of the electronic component to the circuit carrier by the low-temperature pressure sintering and before the cooling.  However, Nagata teaches sparging or evaporation-coating with a reducing agent (paragraph 22); and wherein the sparging or evaporation-coating is carried out after sintering and before the cooling (paragraphs 19-22).  Since the heat treatment of Nagata is performed at a temperature equal to the sintering temperature, the heat treatment of Nagata can reasonably be considered an extension of the sintering process.  

At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the reducing agent process of Nagata in the collective process of Sato and Taniguchi in order to reduce any oxides after the sintering process.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO2014/129626A1 IDS) in view of Schmitt et al. (US 2010/0051319A1) (hereafter Schmitt) and Nagata et al. (US 2013/0271248A1) (hereafter Nagata).  This is an alternative rejection.
With respect to claim 28, Sato teaches a process for producing an electronic subassembly by low-temperature pressure sintering, comprising the following steps: arranging an electronic component on a circuit carrier having a conductor track, connecting the electronic component to the circuit carrier by the low-temperature pressure sintering of a joining material which connects the electronic component to the circuit carrier, thereby producing the electronic subassembly, where to avoid the oxidation of the electronic component or of the conductor track, the low-temperature pressure sintering is carried out in a closable sintering chamber comprising a low-oxygen (paragraphs 18, 37, 60 and 71); and cooling the electronic subassembly from a sintering temperature reached due to the low-temperature pressure sintering (electronic assembly is intrinsically cooled prior to being placed into service).
With respect to claim 28, Sato does not teach an atmosphere having a relative oxygen content of 0.005 to 0.3%; however, Schmitt teaches sintering with a relative oxygen content of 0.005 to 0.3% (paragraph 20).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the oxygen content of Schmitt in the process of Sato in order to prevent oxidation.
With respect to claim 28, Sato and Schmitt do not teach sparging or evaporation-coating the electronic subassembly with a reducing agent; and wherein the sparging or evaporation-coating is carried out after the connecting of the electronic component to the circuit carrier by the low-temperature pressure sintering and before the cooling.  However, Nagata teaches sparging or evaporation-coating with a reducing agent (paragraph 22); and wherein the sparging or evaporation-coating is carried out after sintering (paragraphs 19-22).  
Since the heat treatment of Nagata is performed at a temperature equal to the sintering temperature, it is the examiner’s position that at the time of the invention it would have been .

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO2014/129626A1 IDS) in view of Taniguchi et al. (JP-2006-352080A) (hereafter Taniguchi) and Nagata et al. (US 2013/0271248A1) (hereafter Nagata).  This is an alternative rejection.
With respect to claim 28, Sato teaches a process for producing an electronic subassembly by low-temperature pressure sintering, comprising the following steps: arranging an electronic component on a circuit carrier having a conductor track, connecting the electronic component to the circuit carrier by the low-temperature pressure sintering of a joining material which connects the electronic component to the circuit carrier, thereby producing the electronic subassembly, where to avoid the oxidation of the electronic component or of the conductor track, the low-temperature pressure sintering is carried out in a closable sintering chamber comprising a low-oxygen (paragraphs 18, 37, 60 and 71); and cooling the electronic subassembly from a sintering temperature reached due to the low-temperature pressure sintering (electronic assembly is intrinsically cooled prior to being placed into service.
With respect to claim 28, Sato does not teach an atmosphere having a relative oxygen content of 0.005 to 0.3%; however, however, Taniguchi teaches sintering with a relative oxygen content of 0.005 to 0.3% (paragraphs 38, 47, 74-75, 88, and 128).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the oxygen content of Taniguchi in the process of Sato in order to prevent oxidation.

Since the heat treatment of Nagata is performed at a temperature equal to the sintering temperature, it is the examiner’s position that at the time of the invention it would have been obvious to one of ordinary skill in the art to perform the sintering and heat treatment process continuously at the sintering/same temperature in order to improve productivity. In addition, at the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the reducing agent process of Nagata in the collective process of Sato and Schmitt in order to reduce any oxides after the sintering process.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, Schmitt or Taniguchi, and Nagata as applied to claim 28 above, and further in view of Pajenkamp et al. (US 2,945,688) (hereafter Pajenkamp).
With respect to claim 30, Sato, Schmitt or Taniguchi, and Nagata do not teach sparging or evaporation-coating is carried out in a reducing chamber and the cooling is carried out in a cooling-down chamber, wherein the reducing chamber is arranged between the closable sintering chamber and the cooling-down chamber.  However, Pajenkamp teaches reducing in a chamber and the cooling is carried out in a cooling-down chamber, wherein the reducing chamber is arranged between the sintering chamber and the cooling-down chamber (figures; and column 4, line 32-column 5, line 14).
At the time of the invention it would have been obvious to one of ordinary skill in the art to place the reducing chamber between the sintering chamber and the cooling chamber as or Taniguchi, and Nagata in order to control coloring of the sinter material. 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, Schmitt or Taniguchi, and Nagata as applied to claim 28 above, and further in view of Eerola et al. (WO 2008/125726A1) (hereafter Eerola).
With respect to claim 30, Sato, Schmitt or Taniguchi, and Nagata do not teach sparging or evaporation-coating is carried out in a reducing chamber and the cooling is carried out in a cooling-down chamber, wherein the reducing chamber is arranged between the closable sintering chamber and the cooling-down chamber.  However, Eerola teaches reducing in a chamber and the cooling is carried out in a cooling-down chamber, wherein the reducing chamber is arranged between the sintering chamber and the cooling-down chamber (figure 1; and page 1, line 15-page 2, line 2).
At the time of the invention it would have been obvious to one of ordinary skill in the art to place the reducing chamber between the sintering chamber and the cooling chamber as taught by Eerola in the collective process of Sato, Schmitt or Taniguchi, and Nagata in order to control oxidation. 

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO2014/129626A1 IDS) in view of Schmitt et al. (US 2010/0051319A1) (hereafter Schmitt) and Galster et al. (US 2005/0277244A1) (hereafter Galster).
With respect to claim 31, Sato teaches a process for producing an electronic subassembly by low-temperature pressure sintering, comprising the following steps: arranging an electronic component on a circuit carrier having a conductor track, connecting the electronic component to the circuit carrier by the low-temperature pressure sintering of a joining material which connects the electronic component to the circuit carrier, where to avoid the oxidation of 
With respect to claim 30, Sato does not teach an atmosphere having a relative oxygen content of 0.005 to 0.3%; and using a pressure pad to provide quasi-hydrostatic pressure distribution during sintering.
However, Schmitt teaches sintering with a relative oxygen content of 0.005 to 0.3% (paragraph 20).  While, Galster teaches using a pressure pad to provide quasi-hydrostatic pressure distribution during sintering (paragraphs 20, 35, and 41).  Note that the silicone of Galster is the same material described in the instant specification as being quasi-hydrostatic.
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the oxygen content of Schmitt in the process of Sato in order to prevent oxidation.  In addition, at the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the silicone pressure pad of Galster in the collective process of Sato and Schmitt in order to distribute even pressure.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO2014/129626A1 IDS) in view of Taniguchi et al. (JP-2006-352080A) (hereafter Taniguchi) and Galster et al. (US 2005/0277244A1) (hereafter Galster).
With respect to claim 31, Sato teaches a process for producing an electronic subassembly by low-temperature pressure sintering, comprising the following steps: arranging an electronic component on a circuit carrier having a conductor track, connecting the electronic component to the circuit carrier by the low-temperature pressure sintering of a joining material which connects the electronic component to the circuit carrier, where to avoid the oxidation of 
With respect to claim 30, Sato does not teach an atmosphere having a relative oxygen content of 0.005 to 0.3%; and using a pressure pad to provide quasi-hydrostatic pressure distribution during sintering.
However, Taniguchi teaches sintering with a relative oxygen content of 0.005 to 0.3% (paragraphs 38, 47, 74-75, 88, and 128).  While, Galster teaches using a pressure pad to provide quasi-hydrostatic pressure distribution during sintering (paragraphs 20, 35, and 41).  Note that the silicone of Galster is the same material described in the instant specification as being quasi-hydrostatic.
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the oxygen content of Taniguchi in the process of Sato in order to prevent oxidation.  In addition, at the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the silicone pressure pad of Galster in the collective process of Sato and Taniguchi in order to distribute even pressure.

Response to Arguments
Applicant's arguments filed 10/28/20 have been fully considered but they are not persuasive.
The 1.132 Declaration by Jacek Rudzki is not persuasive because it is merely an opinion without any supporting factual evidence.
The applicant argues that Sato does not teach or suggest a period of time elapsing between low oxygen atmosphere being established and before sintering is initiated. In the 
The examiner respectfully disagrees.  Paragraph [0065] specifically states that figure 4b is in “vacuum state”.  Note that upper (17) and lower (14) heating plates have not moved towards each other in figure 4b and sintering has not begun.  Instead sintering is initiated after the heating plates compress the workpieces, as shown in figure 4C, and the required pressure and temperatures are achieved to start forming a sintered bond.  Until these conditions are met 
The applicant also argues that Sato, Schmitt, Taniguchi and Nagata, whether alone or in combination, do not teach or suggest that “the sparging or evaporation-coating is carried out after the connecting of the electronic component to the circuit carrier by the low-temperature pressure sintering and before the cooling,” as independent claim 28 recites. In the Office Action, the Examiner concedes that Sato and Schmitt do not teach this recitation. (See Office Action, page 8).  In the rejection of claim 28, the Examiner asserts that Nagata’s paragraphs [0019]-[0022] teach sparging or evaporation-coating after sintering and before the cooling. (See Office Action, pages 6 and 8).Applicant respectfully traverses the Examiner’s assertion. In particular, Applicant respectfully submits that Nagata describes that a reducing agent is disposed on a surface of an already sintered rare earth magnet. (See Nagata’s para. [0018]). After disposing the reducing agent on the surface of the already sintered rare earth magnet, Nagata discloses that the sintered body is then further subjected to a heat treatment. (See Nagata’s para. [0019]). As such, Nagata fails to teach or suggest sparging or evaporation-coating is carried out before the cooling from a sintering temperature.
The examiner respectfully disagrees because Nagata does not teach cooling the sintered body before effecting a heat treatment for the diffusion of the sparging material at a temperature equal to the sintering temperature.  In addition, one of ordinary skill in the art would have recognized that there is no motivation to cool an assembly just to reheat again to the same temperature for further processing.  Thus, it would have been obvious to perform the sparging if necessary, before it is subjected to grain boundary diffusion step. (emphasis added by the examiner).  Accordingly, the when the sintered body is not machined the subsequent diffusion step at the sintering temperature can reasonably be considered an extension of the sintering process.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that Atkinson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Atkinson is from the applicant’s field of endeavor which is preventing oxidation and/or contamination.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735